Title: John Cranch to Abigail Adams, 13 June 1787
From: Cranch, John
To: Adams, Abigail


        
          Axminster, 13. June, 1787:
          Madam;
        
        I should have addressed your excellency sooner, but that my mind, which is the weakest—(or, as I had rather settle your excellency’s idea of it, the most delicate)—thing in the world, has been for sometime suspended between the contrary fears—of trespassing upon your more important attentions, on the one hand, or against the obligations of gratitude & decorum, on the other: The last has, finally, prevailed; and I will now submit to be thought as “impertinent” as your excellency pleases, provided I may be acquitted of the “ingratitude”:
        But, in presenting me with the “Defence of the political constitutions of America,” what did you, my dear madam, but make me your debtor for one of the greatest pleasures of my life? Should I (then) withhold acknowledgements which it is even duty to make; or should I dare apprehend, from a noble American Matron, such coquetry of benevolence, as first to excite the sensibilities of a gratefull heart, and then either to refuse, or contemn, it’s humble returns?
        This delightfull season being so far advanced, I begin to fear that I may not enjoy the promised pleasure of attending your excursions into this part of England: May I presume to intimate, that the accomodations of my cottage, though humble, and (what is worse) not yet hallowed by the arrangements of a prudent “Goody Baucis,” are not despicable; and that it’s deficiencies can be supplied by very excellent inns: The expectation of entertaining (though but for an hour) the father of American Liberty, will stimulate my endeavours to make that entertainment agreeable;— The remembrance of such an honor will amply reward them: I would by way of inducement, add, but that his excellency already knows it (perhaps better than myself) that, to say nothing of the amusing varieties of Devonshire in general, we have in this town in which I live, some capital peculiar manufactories; and that those of wool, and thin cloths, about Exeter, are also of great consideration: But one hint more will I dare give— “You shall be as public, or as private as you please.”
        I shall be highly obliged to you, madam, or to mrs. Smith, for any information relative to our friends at home—I mean America. Be persuaded, nothing can be trivial, to me, that comes from those friends, & that country.
        Pray accept my respectfull compliments of thanks & good wishes, for yourself & for doctor Adams and mr. and mrs. Smith; and permit me, madam, to have the honor of confessing, and on every occasion demonstrating, myself to be / Your Excellency’s / obliged, faithfull / humble servant
        J. Cranch.
      